Citation Nr: 1031691	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for spondylosis, L5-S1.

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a concussion with headaches.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for sleep apnea.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active duty service from October 1975 to August 
1989.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in April 2010.  A transcript of the 
hearing is of record.  Subsequent to the hearing, the Veteran 
submitted treatment records from Bloomingdale Medical and Valrico 
Brandon Medical Group, along with a waiver of his right to have 
the evidence initially considered by the RO.  

The claims of entitlement to an increased rating for spondylosis, 
L5-S1 and service connection for sleep apnea are addressed in the 
remand that follows the order section of this decision.  


FINDINGS OF FACT

1.  The Veteran's residuals of a concussion are manifested by 
very frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  

2.  Neither COPD nor bronchitis was present in service or until 
more than one year after the Veteran's discharge from service, 
and neither is etiologically related to service.

3.  A heart disability was not present in service or until more 
than one year after the Veteran's discharge from service, and is 
not etiologically related to service.

4.  In an unappealed November 1992 rating decision, service 
connection was denied for hypertension.

5.  The evidence associated with the claims file subsequent to 
the November 1992 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; and/or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for residuals 
of a concussion with headaches have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 
(2009).

2.  COPD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Bronchitis was not incurred in or aggravated by active duty38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A heart disability was not incurred in or aggravated by 
active duty nor may its incurrence or aggravation during active 
duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for residuals of concussion 
primarily manifested by headaches.  He also seeks reopening of 
the claim of entitlement to service connection for hypertension, 
as well as service connection for multiple disabilities.  The 
Board will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has been all required notice in response to his claim 
for a higher rating for residuals of a concussion with headaches.  
Moreover, the evidence currently of record is sufficient to 
substantiate his entitlement to the maximum schedular rating 
authorized for residuals of concussion with headaches.  
Therefore, no further development with respect to this claim is 
required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

The record reflects that the Veteran has been provided all 
required notice in response to his service connection claims by 
letter dated in November 2006, prior to the RO's initial 
adjudication of the claims.  

With respect to the claim to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by the VCAA, it is necessary, in most cases, for 
VA to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  The Court further held that the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with all required notice in a letter 
mailed in November 2006, prior to the initial adjudication of the 
claim to reopen.  The letter not only informed the appellant of 
the specific technical meanings of "new" and "material," but also 
informed him of the bases for the denial in the prior decision 
and described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denial.

The Board also notes that service treatment records and pertinent 
VA and private medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware of 
any such outstanding evidence.

VA examinations have been provided with respect to the service 
connection claims; however, VA has no obligation to provide an 
examination in response to a claim to reopen if new and material 
evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims.



II.  Residuals of a Concussion with Headaches

A.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  The maximum schedular 
disability rating of 50 percent is warranted for migraine 
headaches with very frequent and completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) West (2002); 
38 C.F.R. § 4.3 (2009).

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.

After careful consideration, the Board finds that a rating of 50 
percent is warranted for the Veteran's migraine headaches.  The 
record shows that the Veteran experiences headache attacks three 
to five times per week on average, which is in excess of at least 
twice per month; that the attacks often last for prolonged 
periods of time; that they are completely prostrating; and that 
the Veteran misses several days from work each month as a result 
of the attacks.

The Veteran testified in April 2010 that he experiences severe 
headaches approximately three to five times per week.  He stated 
that he treats them with medication and by secluding himself in a 
darkened room.  The Veteran's testimony is consistent with the 
evidence of record.  Leave records from the Veteran and a 
headache diary maintained by the Veteran confirm that he missed 
several days of work each month over the last three years because 
of these headache attacks.  A statement from the VA examiner in 
August 2009 indicates that the headaches had effects on 
occupational ability.  

In sum, the record shows that the Veteran experiences very 
frequent, completely prostrating and prolonged migraine-type 
attacks that are productive of severe economic inadaptability.  
Accordingly, the Board finds that the maximum schedular rating of 
50 percent is warranted throughout the initial rating period.

The Board has considered whether additional criteria would 
provide a higher rating for this disability.  Specifically, the 
Board has considered all applicable criteria in light of 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  As the current 
residuals of concussion consist entirely of headaches, the Board 
concludes that DC 8100 provides the highest rating applicable to 
the current manifestations of disability.  

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2009).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  The Board concludes that 
referral of this case for extra-schedular consideration is not in 
order.



III.  Claim to Reopen and Service Connection Claims

A.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests cardiovascular 
disease to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

B.  Analysis

New and Material Evidence Claim

Entitlement to service connection for hypertension was denied in 
an unappealed November 1992 rating decision based on the RO's 
determination that the Veteran did not have hypertension that was 
related to service.  The RO noted no record of treatment for 
hypertension in service, no treatment or documented disability 
until a VA examination in October 1992, and no relationship 
between the current hypertension and service.

The evidence before the RO at that time included the service 
medical records which showed blood pressure readings on multiple 
occasions in March 1977.  Initially he had a reading of 130/98.  
He was given blood pressure checks on three days that month and 
these showed readings of 130/90, 128/80 and 124/80.  Hypertension 
was not diagnosed on any of these occasions or at any other time 
during service.  The October 1992 VA examination report notes 
that the Veteran reported that he had hypertension for 10 years.  
Blood pressure readings at that time were 140/92, 140/94 and 
140/92.  The diagnosis was hypertension.  

Evidence added to the record since the November 1992 decision 
includes statements of the appellant to the effect that he has 
had hypertension since service.  Private and VA treatment records 
reflect findings of hypertension dating from 1992 to the present.

The medical evidence submitted after the November 1992 denial 
does not tend to establish a nexus between service and current 
hypertension.  It merely continues to show the presence of 
hypertension more than one year following the Veteran's discharge 
from service.  Additional medical reports received since the 
prior decision at most relate to the Veteran's current condition 
and do not address a nexus to service.  The Court has held that 
medical evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter of 
medical nexus, does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Statements from the Veteran have been received, but these cannot 
be considered material as to the matter of medical nexus.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted that, "[l]ay 
assertions of medical causation . . . cannot suffice to reopen a 
claim under 38 U.S.C.A. 5108."

Moreover, the Veteran's statements are similar to statements 
provided in connection with his prior claim.  They are 
essentially cumulative in nature.

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen this claim.

Service Connection Claims

The Veteran seeks service connection for COPD, bronchitis and a 
heart disability.  He urges that he had symptoms of COPD and 
bronchitis in service, and that he has had related lung problems 
since service.  The Board notes that as a lay person, the Veteran 
is not competent to attribute any symptoms to COPD or bronchitis.  
Moreover, the service treatment records are negative for evidence 
of these claimed disabilities, and there is no post-service 
medical evidence suggesting the presence of either disability 
until many years following service.  VA chest X-ray showed 
pulmonary emphysema in October 1992, and private treatment 
records reflect a diagnosis not prior to the year 2000.  None of 
the medical evidence links the Veteran's COPD or bronchitis to 
service.  Moreover, the Veteran has testified that no physician 
or health care provider has told him that there is a causal link 
between any current lung condition and service.  

As to the claim for service connection for a heart disability, 
there is no diagnosis of such a disability in service.  VA chest 
X-ray in October 1992 showed the heart to be in the upper limits 
of normal for size, with normal-sized aorta.  Subsequent to that 
time, the record is replete with reference to left ventricular 
hypertrophy related to hypertension.  There is no medical opinion 
evidence that this condition is related to service. 

Having reviewed the entirety of the record, and with due regard 
for the Veteran's contentions, the Board finds that the 
preponderance of the evidence is against his claims.  The Board 
acknowledges that the evidence of post service disability as to 
the three disabilities, more than a year following service 
separation.  However, as there is no competent evidence of the 
disabilities in service, no evidence corroborating a continuity 
of symptomatology since service, and no medical opinion evidence 
linking any of the disabilities to service, the Board concludes 
that the preponderance of the evidence is against these claims.  

In reaching these conclusions, the Board has considered the 
Veteran's contentions.  It is true that lay statements may be 
competent to support claims for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In the instant case, however, the evidence of record 
does not demonstrate that the appellant, who is competent to 
comment on post-service symptoms and his experiences in service, 
has the requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  

ORDER

Entitlement to a disability rating of 50 percent for residuals of 
a concussion with headaches is granted, subject to the criteria 
governing the award of monetary benefits.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for a heart disability is 
denied.

New and material evidence not having been received, reopening of 
the claim of entitlement to service connection for a hypertension 
is denied.


REMAND

The Veteran testified in April 2010 that he had been experiencing 
a recent increase in pain related to his low back disability.  He 
described a radiating pain into the right leg since the most 
recent examination in July 2009.  He also urged that the range of 
motion recorded during his most recent VA examination of the low 
back was suspect because he was pushed well beyond his pain 
limit, in his opinion.  He stated that his pain had increased to 
a level of 8 to 10 out of 10 approximately three times per week 
lasting six hours despite medication.  He felt that his level of 
daily activity was decreasing due to his low back disability and 
that it was affecting his livelihood as a driver.  He reported 
that he was sustaining himself on medications in order to work 
and that he had been taking all of his medications during the day 
and could not sleep at night.  He felt that the most recent 
examination of his low back did not accurately reflect his 
current level of functional impairment.  

Considering the Veteran's testimony as to a recent increase in 
severity of his symptoms, the Board finds that an additional 
examination to determine the current level of severity of the low 
back disability is warranted.  

As to the sleep apnea claim, the Veteran testified as to his 
history of traumatic brain injury (TBI) in service.  He also 
alleged that his psychologist or psychiatrist indicated that his 
sleep apnea may be related to service-connected psychiatric 
disability.  The Veteran is service-connected for an acquired 
mental disorder associated with concussion.  VA treatment records 
dated in December 2008 reflect a diagnosis of chronic PTSD with 
TBI due to fall in 1987, impulse control disorder due to TBI, 
resolved, major depression, sleep apnea with related fatigue.  

Under the circumstances, the Board finds that an examination to 
include an opinion as to the likelihood of any relationship 
between sleep apnea and service or service-connected disability 
would be helpful.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
extent of all impairment due to his 
spondylosis, L5-S1.  The claims files must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  The RO or the AMC should ensure 
that the examiner provides all information 
required for rating purposes.

2.  The Veteran should be afforded an 
examination by a physician with sufficient 
expertise to determine the etiology of any 
sleep any currently present or present at 
any time during the pendency of the claim.  
The claims files must be made available to 
and reviewed by the physician.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the claims files, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that any sleep apnea currently present or 
present at any time over the duration of 
this claim, was caused by or chronically 
worsened by the Veteran's service-connected 
disability, specifically his mental 
disorder.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to a higher rating for 
spondylosis, L5-S1 and service connection 
for sleep apnea in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


